     MATTHEW H. DAWSON (State Bar No. 307350)
 1 mdawson@kslaw.com
 2 KING & SPALDING LLP
     601 South California Avenue
 3 Palo Alto, CA 94304
     Telephone:   +1 650 422 6700
 4 Facsimile:     +1 650 422 6800
 5 ZACHARY A. MCENTYRE (pro hac vice)
 6 zmcentyre@kslaw.com
     MERYL W. ROPER (pro hac vice)
 7 mroper@kslaw.com
     ALLISON HILL WHITE (pro hac vice)
 8 awhite@kslaw.com
   KING & SPALDING LLP
 9 1180 Peachtree St., NE
10 Atlanta, GA 30309
     Telephone:   +1 404 572 4600
11 Facsimile:     +1 404 572 5100
12 Attorneys for Defendant EQUIFAX INFORMATION
13 SERVICES, LLC
14                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
15
16
   DANIEL BRUNO, Individually and on behalf       Case No. 2:17-cv-00327-WBS-EFB
17 of others similarly situated,
18                Plaintiff,                      ORDER GRANTING DEFENDANT
                                                  EQUIFAX INFORMATION SERVICES
19         v.                                     LLC’S REQUEST TO APPEAR
20 EQUIFAX INFORMATION SERVICES,                  TELEPHONICALLY

21 LLC et al., Defendants.
22
23
24
25
26
27
      ORDER GRANTING REQUEST FOR              1               CASE NO. 2:17-CV-00327-WBS-EFB
28    TELEPHONIC APPEARANCE
 1          The Court has reviewed Defendant Equifax Information Services LLC’s (“Equifax”)

 2 request to appear telephonically at the January 7, 2019 hearing on Plaintiff’s Motion to
 3 Substitute a Party. Equifax’s request is GRANTED.
 4          It is ordered that Equifax’s counsel, Meryl W. Roper, may appear at the hearing

 5 telephonically. Counsel shall be available at the time of the hearing at telephone number (404)
 6 572-2812. The courtroom deputy shall email counsel with instructions on how to participate in
 7 the telephone conference call.
 8 Dated: January 3, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
      ORDER GRANTING REQUEST FOR                   2                CASE NO. 2:17-CV-00327-WBS-EFB
28    TELEPHONIC APPEARANCE
